                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                             CASE No. 5:20-cv-000205-FL


JOSE ROLANDO MOSHAN-MARTINEZ, et al., )
on behalf of themselves and all other similarly )
situated persons,                               )
                                                )
Plaintiffs                                      )
                                                )
v.                                              )
                                                )
FRANCISCO VALADEZ, JR. LLC et al.,              )
                                                )
Defendants.                                     )
_________________________________________ )


   ORDER GRANTING CONDITIONAL CERTIFICATION OF A COLLECTIVE
 ACTION, DISCLOSURE OF CONTACT INFORMATION FOR POTENTIAL OPT-IN
 PLAINTIFFS AND METHOD OF DISTRIBUTION OF COURT-APPROVED NOTICE
                     PURSUANT TO 29 U.S.C. 216(b)



       This matter comes before the Court on Plaintiffs’ Motion for Conditional Certification of

a Collective Action, Disclosure of Contact Information for Potential Opt-in Plaintiffs and

Method of Distribution of Court-Approved Notice Pursuant to 29 U.S.C. § 216(b) (“Plaintiffs’

Motion”).

       The Court hereby GRANTS the Plaintiffs’ Motion and conditionally certifies this action

as a FLSA collective action pursuant to 29 U.S.C. § 216(b) as follows:

       Persons who traveled to North Carolina with an H-2A visa issued for work for
       Francisco Valadez, Jr., LLC and who performed work for the Valadez Defendants at
       any time between May 18, 2017 and the date of final judgment in this action,
       pursuant to 29 U.S.C. § 216(b).




                                                1
       The Court authorizes the Notice attached as Exhibit 6 to Plaintiffs’ Motion for

distribution in English and Spanish to potential opt-in Plaintiffs by U.S. mail within 2 weeks

after Defendants have provided the contact information requested in the Motion, and authorizes

the information in the Notice to be distributed by text, WhatsApp, Facebook, website posting,

and radio in Mexico. The Court also orders Defendants to post the notice in English and Spanish

at all worksites and at all employer-provided housing for H-2A farmworkers under the

ownership or control of any of the Defendants, and orders the Valadez Defendants to provide the

notice to current employees with their paychecks, within two weeks of entry of this Order.

       The Court further approves the Consent to Join Form, attached as Exhibit 7 to Plaintiffs’

Motion, for distribution to the putative members of the collective action. The date limiting the

preliminary joinder of opt-in Plaintiffs filing Consent to Sue forms shall be six (6) months from

the date on which the complete addresses and names of putative class members are produced by

Defendants in accordance with this Order.

       The Defendants are hereby ORDERED to provide Plaintiffs with the full names, date(s)

of employment, employer ID, passport number, U.S. and Mexico address, home, cell and

WhatsApp numbers (U.S. and Mexico), location of work performed for the Valadez Defendants,

and date of birth of all putative collective action members. This production shall be made within

two weeks of the entry of this Order.



                      9th
SO ORDERED this the _________         July
                              day of _________, 2021.



                                                     __________________________________
                                                     U.S. District Judge




                                                 2
